Citation Nr: 1218852	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation, assigned from May 20, 2008 to April 1, 2009, for avascular necrosis, right hip, status post total right hip arthroplasty.

2.  Entitlement to an increased evaluation for avascular necrosis, right hip, status post total right hip arthroplasty rated 30 percent disabling from May 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from October 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified at a local RO hearing in June 2010.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page.

In a July 2009 rating decision, the RO denied service connection for erectile dysfunction secondary to a service-connected right hip disability.  The Veteran did not file a substantive appeal of that issue following the RO's issuance of a Statement of the Case in November 2010.  As such, that issue is not for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an extension of a temporary total evaluation for his service-connected right hip disability, and entitlement to a disability rating in excess of 30 percent from May 1, 2009.  He also seeks entitlement to TDIU.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

There are outstanding VA treatment records pertinent to the appeal.  The claims file currently contains VA treatment records dated from May 2008 to June 2010.  In a Statement of the Case dated in February 2010, the RO indicated that it had conducted a review of virtual VA records in August 2009, and found no medical records pertinent to the Veteran's claims as to his right hip disability.  The Board notes, however, that a July 2009 VA examination report refers to a May 2009 treatment record and a May 15, 2009, x-ray of the right hip; these records are not in the claims file and are not available via Virtual VA.  A January 2010 VA examination report includes reference to a June 2009 VA treatment record and right hip x-ray that are also not in the claims file and not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, the Board must consider these records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In light of the outstanding treatment records and given that the Veteran's last VA examination was more than two years ago, he must be afforded a contemporaneous VA examination for his right hip disability that takes into account the findings and conclusions in the VA outpatient treatment records.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Board notes further that as it is remanding the increased rating claims, the TDIU issue is inextricably intertwined as the Veteran reports that he is unable to work due to his service-connected hip disability, and these claims must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran notice of the criteria necessary to substantiate his TDIU claim.

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  Obtain VA treatment records since June 2010, in addition to the missing May and June 2009 VA treatment records and x-rays reports, as noted in the body of this remand associate them with the claims file.  All efforts to obtain these records should be documented in the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his symptoms of right hip impairment (i.e. relating to his level of pain, weakness, and functional loss).  Also invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After any additional evidence is secured, schedule the Veteran for an examination to assess the current nature and severity of his right hip disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests, including X-rays and range of motion studies should be conducted.  The examiner should express the ranges of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation present in terms of additional degrees of limited motion of the right hip on flexion and extension.  The examiner should also report the extent of the Veteran's pain-free flexion and extension.  

The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the right hip upon physical examination.  Also, note whether there is any neurologic impairment associated with the hip disability.

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the right hip disability renders him unable to secure or follow a substantially gainful occupation.  If this disability does not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in, given his current skill set and educational background.  All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then readjudicate the appeal, including entitlement to a TDIU.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

